                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HUNTER KITCHEN & BATH, LLC                 :
AND CHADWICK HUNTER                        :      CIVIL ACTION
                                           :
       v.                                  :      NO. 19-5979
                                           :
R.D. HENRY & COMPANY, LLC                  :
f/k/a CUSTOM CUPBOARDS, INC.               :

                                         ORDER

       AND NOW, this 3rd        day of   March      , 2020, upon consideration of Defendant’s

Motion to Dismiss (ECF No. 3), and all documents submitted in support thereof and in

opposition thereto, it is ORDERED that the Motion is DENIED.


       IT IS SO ORDERED.

                                                  BY THE COURT:




                                                  _________________________
                                                  R. BARCLAY SURRICK, J.
